



EXHIBIT 10.1
AMENDMENT NO. 3


AMENDMENT NO. 3, dated as of June 12, 2018 (this “Amendment”), among Navistar
Financial Corporation, a Delaware corporation (the “US Borrower”), Navistar
Financial, S.A. DE C.V., Sociedad Financiera de Objeto Multiple, Entidad
Regulada, a Mexican corporation (the “Mexican Borrower”; together with the US
Borrower, the “Borrowers”), the Lenders party hereto and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”), which shall amend
that certain Credit Agreement, dated as of May 27, 2016, among the Borrowers,
the several lenders from time to time party thereto (the “Lenders”), the
Administrative Agent and Bank of America, N.A., as Syndication Agent (as amended
by Amendment No. 1, dated as of September 18, 2017, and Amendment No. 2, dated
as of December 13, 2017, the “Existing Credit Agreement”).
W I T N E S S E T H:
WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
the Existing Credit Agreement, and the Borrowers have requested that the
Existing Credit Agreement be amended as set forth herein; and
WHEREAS, the Borrowers, the Required Lenders and the Administrative Agent are
willing to agree to this Amendment on the terms set forth herein.
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1.    Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
SECTION 2.     Amendments.
(a)    Section 1.01 of the Existing Credit Agreement is hereby amended by adding
the following definitions in appropriate alphabetical order:
“Amendment No. 3” shall mean that certain Amendment No. 3 to this Agreement,
dated as of June 12, 2018, among the Borrowers, the Lenders party thereto and
the Administrative Agent.
“Amendment No. 3 Effective Date” shall have the meaning set forth in Amendment
No. 3.
“MaxxForce Used Trucks” shall mean tractors powered by a “MaxxForce” 11, 13 or
15 engine.
(b)    The definition of “Additional Dividend/Investment Amount” contained in
Section 1.01 of the Existing Credit Agreement is hereby amended by deleting
“$150,000,000” therein and replacing it with “$200,000,000”.
(c)    The definition of “Eligible Collateral” contained in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated to read in full as
follows:
““Eligible Collateral” shall mean, as at any date of determination (a) the sum
of “Finance receivables, net,” “Net investment in operating leases,” “Cash and
cash equivalents”, “Restricted cash and cash equivalents” and “Vehicle
inventory” or any similar items resulting from the recharacterization of any of
the foregoing items from time to time, each as set forth in the US Borrower’s
financial statements as of such date plus (b) fixed assets, as calculated
consistent with the US Borrower’s past practices as of such date less (c) the
sum of “Retail secured borrowing/Revolving retail accounts,” “Lease secured
borrowing/Borrowing secured by operating and finance leases,” and “Wholesale
secured borrowing/Revolving wholesale note trust” or any similar items from time
to time, each as set forth in the US Borrower’s financial statements as of such
date; provided that the amount of Used Truck Loans included in Eligible
Collateral shall not exceed the lesser of (i) $170,000,000 and (ii) the maximum
amount of Used Truck Loans that would not cause the Loan to Value Ratio to
exceed (x) in the case of Used Truck Loans relating to MaxxForce Used Trucks,
65% and (y) in the case of all other Used Truck Loans, 85%.”.
(d)    Section 4.16(a) of the Existing Credit Agreement is hereby amended by
deleting “$300,000,000” therein and replacing it with “$400,000,000”.
(e)    Section 8.01(a) of the Existing Credit Agreement is hereby amended by
deleting “3.75” therein and replacing it with “4.75”.





--------------------------------------------------------------------------------





(f)    Section 8.05(a)(ix) of the Existing Credit Agreement is hereby amended
and restated to read in full as follows:


“(ix) Investments by the US Borrower existing on the Effective Date under the
Used Truck Loan Agreement; provided that (x)(1) Used Truck Loans shall not
exceed $170,000,000 on or after the Original Maturity Date and (2) the Loan to
Value Ratio shall not exceed (x) in the case of Used Truck Loans relating to
MaxxForce Used Trucks, 65% and (y) in the case of all other Used Truck Loans,
85%;”.
(g)    Section 8.05(a)(xvi) of the Existing Credit Agreement is hereby amended
and restated to read in full as follows:
“(xvi) Investments in an aggregate amount not to exceed (together with all
Investments made under this clause (xvi) and the Special Dividend) the
Additional Dividend/Investment Amount; provided further that (x) up to
$150,000,000 of such Investments shall be made on or after the Amendment No. 3
Effective Date and on or prior to the Dividend/Investment Date and (y) up to
$50,000,000 of such Investments may be made at any time on or after the
Amendment No. 3 Effective Date.”.
(h)    Section 8.06(c) of the Existing Credit Agreement is hereby amended and
restated to read in full as follows:
“(c) the Special Dividend; provided that prior to making such Special Dividend,
(i) Acceptable Additional Indebtedness shall be incurred and (ii) the 2011
Extended Maturity Date Term Loans shall be repaid in full; provided further that
(x) up to $150,000,000 of the Special Dividend shall be made on or after the
Amendment No. 3 Effective Date and on or prior to the Dividend/Investment Date
and (y) up to $50,000,000 of the Special Dividend may be made at any time on or
after the Amendment No. 3 Effective Date,”.
(i)    Section 8.06(e) of the Existing Credit Agreement is hereby amended and
restated to read in full as follows:
“(e) commencing with the first full fiscal quarter after the Amendment No. 1
Effective Date, so long as no Default or Event of Default has occurred and is
continuing or would result after giving effect thereto, the US Borrower may make
Restricted Payments to International, so long as after giving effect to such
Restricted Payments and any borrowing used therefor, the Consolidated Leverage
Ratio on a pro forma basis as at the end of the most recent fiscal quarter is
not greater than 3.75 to 1.00, in an amount not to exceed 50% of cumulative
annual net income (minus 100% of cumulative annual net losses) since the first
day of such quarter.”.
SECTION 3.    Representations and Warranties. The US Borrower represents and
warrants, and the Mexican Borrower represents and warrants with respect to
itself and its Subsidiaries, to each of the Lenders and the Administrative Agent
that as of the Amendment No. 3 Effective Date:
(a)This Amendment to be consummated by each Borrower is within such Borrower’s
corporate powers and has been duly authorized by all necessary corporate and, if
required, stockholder action. This Amendment has been duly executed and
delivered by each Borrower and constitutes a legal, valid and binding obligation
of each Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
and
(b)The representations and warranties of the Borrowers, the Parent and
International set forth in the Credit Agreement (except for the representations
and warranties set forth in Section 5.04(e) and Section 5.14(a) of the Credit
Agreement) and any other Loan Document shall be true and correct in all material
respects (without duplication of any materiality standard set forth in such
representation or warranty) on and as of the Amendment No. 3 Effective Date
(except to the extent that any such representation and warranty specifically
refers to an earlier date, in which case such representation and warranty shall
have been true and correct in all material respects (without duplication of any
materiality standard set forth in such representation or warranty) on and as of
such earlier date).
SECTION 4.    Conditions to Effectiveness of the Amendments. This Amendment
shall become effective on the date on which the following conditions precedent
have been satisfied or waived (the date on which such conditions shall have been
so satisfied or waived, the “Amendment No. 3 Effective Date”):
(a)    the Administrative Agent (or its counsel) shall have received a
counterpart or written evidence satisfactory to the Administrative Agent (which
may include electronic delivery of a signed signature page) that such party has
signed a counterpart of this Amendment from each Borrower, the Administrative
Agent and the Required Lenders;
(b)    on the Amendment No. 3 Effective Date and immediately after giving effect
thereto, no Default or Event of Default shall exist or result therefrom;





--------------------------------------------------------------------------------





(c)    the representations and warranties set forth in Section 3 hereof shall be
true and correct in all material respects (without duplication of any
materiality standard set forth in such representation or warranty); and
(d)    the Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Amendment No. 3 Effective Date,
including, and to the extent invoiced, reimbursement or payment of all
reasonable out of pocket expenses required to be reimbursed or paid by the
Borrowers hereunder.    
SECTION 5.    Effect on the Loan Documents.
(a)    Except as specifically amended herein, all Loan Documents shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed. Each Borrower hereby agrees, with respect to each Loan Document to
which it is a party, that (i) all of its obligations, liabilities and
indebtedness under such Loan Document shall remain in full force and effect on a
continuous basis after giving effect to this Amendment and all of the Liens and
security interests created and arising under such Loan Document remain in full
force and effect on a continuous basis, and the perfected status and priority of
each such Lien and security interest continues in full force and effect on a
continuous basis, unimpaired, uninterrupted and undischarged, after giving
effect to this Amendment, as collateral security for its obligations,
liabilities and indebtedness under the Credit Agreement and the other Loan
Documents;
(b)    Upon the Amendment No. 3 Effective Date each reference in the Credit
Agreement to “this Agreement,” “herein,” “hereto,” “hereunder,” “hereof,” or in
the other Loan Documents to the “Credit Agreement”, or, in each case, words of
like import shall mean and be a reference to the Credit Agreement, as amended
and modified by this Amendment;
(c)    Except as expressly set forth in this Amendment, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents; and
(d)    The Borrowers and the other parties hereto acknowledge and agree that
this Amendment shall constitute a Loan Document.
SECTION 6.    Expenses. The Borrowers agree to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, the
reasonable and documented fees and disbursements of counsel to the
Administrative Agent, all in accordance with and subject to Section 4.07 of the
Credit Agreement.
SECTION 7.    GOVERNING LAW; WAIVER OF JURY TRIAL; SERVICE OF PROCESS. THIS
AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH OF
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM
THEREIN. Each party hereto hereby irrevocably and unconditionally agrees that
service of process in any action or proceeding relating to this AMENDMENT may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the US Borrower (in the
case of the Mexican Borrower, as the Mexican Borrower’s agent for service of
process) or to any other party at its address set forth in Section 12.01 of the
credit agreement or at such other address of which the Administrative Agent
shall have been notified pursuant thereto.
SECTION 8.    Amendments; Execution in Counterparts. This Amendment may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by the Borrowers, the Administrative Agent and the requisite Lenders in
accordance with Section 12.02 of the Credit Agreement. This Amendment may be
executed by one or more of the parties to this Amendment on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Amendment by email or facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
SECTION 9.    Acknowledgement and Consent. Parent and International hereby
acknowledge and consent to this Amendment and, in the case of Parent, agrees
with respect to the Parent Guarantee, and in each case of Parent and
International, agrees with respect to the Parents’ Side Agreement and Parent
Guarantee, that such Loan Document shall remain in full force and effect on a
continuous basis after giving effect to this Amendment and the Amendment No. 3
Effective Date.


[Remainder of page intentionally blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


NAVISTAR FINANCIAL CORPORATION
 
 
By:
/s/ Petrina Rauzi
Name:
Petrina Rauzi
Title:
Vice President and Treasurer





NAVISTAR FINANCIAL, S.A. DE C.V., SOCIEDAD FINANCIERA DE OBJETO MULTIPLE,
ENTIDAD REGULADA
 
 
By:
/s/ José de Jesús Lechuga Corvacho
Name:
José de Jesús Lechuga Corvacho
Title:
Attorney In Fact






--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 
By:
/s/ Gene Riego de Dios
Name:
Gene Riego de Dios
Title:
Executive Director






--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Required Lender
 
 
By:
/s/ Brian Lukehart
Name:
Brian Lukehart
Title:
Director






--------------------------------------------------------------------------------





CITIBANK, N.A., as a Required Lender
 
 
By:
/s/ Timothy C. Jones
Name:
Timothy C. Jones
Title:
Vice President






--------------------------------------------------------------------------------





GOLDMAN SACHS LENDING PARTNERS, LLC, as a Required Lender
 
 
By:
/s/ Chris Lam
Name:
Chris Lam
Title:
Authorized Signatory






--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as a Required Lender
 
 
By:
/s/ Alicia Schug
Name:
Alicia Schug
Title:
Vice President
 
 
By:
/s/ Maria Guinchard
Name:
Maria Guinchard
Title:
Vice President












--------------------------------------------------------------------------------





Acknowledged by the Parent and International in accordance with Section 9 of
this Amendment:
NAVISTAR INTERNATIONAL CORPORATION
 
 
By:
/s/ William V. McMenamin
Name:
William V. McMenamin
Title:
President, Financial Services and Treasurer



NAVISTAR INC.
 
 
By:
/s/ William V. McMenamin
Name:
William V. McMenamin
Title:
President, Financial Services and Treasurer




